Citation Nr: 1138628	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  96-45 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 1994 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  

In July 2010, the Board remanded the present matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2009, the Board remanded the matter to the RO in order to obtain a VA examination with an opinion as to whether the Veteran is unemployable due to her service-connected back and psychiatric disabilities.  

In March 2011, the Veteran was afforded a VA examination.  Following a physical examination, the examiner opined that the Veteran's service-connected back disability did not render her unemployable for all jobs as she should be able to secure a substantially gainful occupation at a job that allowed her to sit most of the day and stand and stretch as needed.  Another VA examiner opined that the Veteran's service-connected depression at least as likely as not, either alone or in the aggregate, rendered her unable to secure or follow a substantially gainful occupation.  The examiner explained that the Veteran's mood instability can limit her capacity to interact effectively on a sustained basis with others and social functioning in work situations that may involve interactions with the public, responding appropriately to persons of authority, or cooperative behaviors with coworkers can be limited.  

The Board finds that although the examiner provided a positive opinion that the Veteran was unemployable based on her psychiatric disability, the rationale for the opinion was speculative in stating that the Veteran's mood instability can limit her capacity to interact effectively her social functioning in work situations can be limited.  Service connection may not be based on speculation or even remote possibility.  38 C.F.R. § 3.102.  In addition, the examiner failed to provide sufficient rationale such that the Board could consider and weigh it against other evidence of record as the Veteran's psychiatric condition was not thoroughly discussed nor was any rationale provided regarding how the Veteran's aggregate disability rendered her unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  As such, another remand is required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, send the Veteran's claims folder to the examiner who conducted the March 2011 VA psychiatric examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.   

A clear and complete rationale for all opinions reached should be set forth in a legible report.

2.  After completion of the foregoing, adjudicate the Veteran's TDIU claim.  If the benefit sought is denied, the Veteran and her representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

